-r·IG'  Case 1:18-cv-01979-LLS
       '"L                                                  .:~ Page
                                  Document 204 Filed 04/12/21   :socs~,\:--
                                                                     1 of 1 ---- ·
.J '
  I   '

                                                               'j DOCl"\l F\T
                                                               I,·   EL F, IR O~ICALLY FILED
 UNITED STATES DISTRICT COURT                                        DOC #:
 SOUTHERN DISTRICT OF NEW YORK                                  '            -fl-_E-~o_:_'-1_/.,..,
                                                                      1 ~ n: ~                    1
                                                                                                  _.  "'1-
                                                                                                     ., T"~ -, -
           - - - - - - - - - - - - - - - -x
 In re GRUPO TELEVISA SECURITIES                           18 Civ. 1979 (LLS)
 LITIGATION
                                                                     ORDER

      - - - - - - - - - - - - - - - - -x
      Until further order,


          1. Filings concerning CAAT's and Robbins Geller's attorney-

            client communications shall be made under seal; and


          2. The parties should understand that the sealing may be

            temporary, and the sealed material may later be disclosed.


          So ordered.

Dated:       New York, New York
             April 12, 202 I                      LOUIS  . STANTON
                                                      U.S.D.J.




                                         -1-
